          Case 1:20-cr-00656-PAE Document 26 Filed 04/01/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America,
                                                                PROTECTIVE
                v.                                                ORDER

 Michael Hagood,                                               20-CR-656 (PAE)

                             Defendant.


       Upon the application of the United States of America and consent of the defendant, the

Court hereby finds and orders as follows:

       WHEREAS, the Government has disclosed and intends to continue to disclose to the

defendants documents, objects, and information pursuant to Federal Rule of Criminal

Procedure 16, 18 U.S.C. § 3500, and the Government’s general obligation to produce exculpatory

and impeachment material in criminal cases (collectively, “Disclosure Material”);

       WHEREAS, the Government’s Disclosure Material may include sensitive information

that (i) affects the privacy, confidentiality, or business interests of individuals and entities; and

(ii) is not authorized to be disclosed to the public or disclosed beyond that which is necessary for

the defense of this criminal case; and

       WHEREAS, the entry of a protective order in this case will permit the Government

expeditiously to produce additional Disclosure Material without further litigation or the need for

substantial redactions, and will afford the defendant prompt access to such materials, in

substantially unredacted form, which will facilitate the preparation of the defense;
          Case 1:20-cr-00656-PAE Document 26 Filed 04/01/21 Page 2 of 4




IT IS HEREBY ORDERED:

       1. There is good cause for entry of a protective order and the provisions set forth herein.

       2. Disclosure Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (collectively, “the defense”), other than as set forth herein, and

shall be used by the defense solely for purposes of defending this action .

       3. All Disclosure Material possessed by the defense shall be maintained in a safe and

secure manner.

       4. Disclosure Material may be disclosed by the defense to:

           a. The defendant;

           b. The following persons (hereinafter, “Designated Persons”):

                   i. investigative, paralegal, secretarial, clerical, and other personnel employed

                       or retained by defense counsel;

                   ii. independent expert witnesses, investigators, or advisors retained by defense

                       counsel in connection with this action; and

           c. such other persons as hereafter may be authorized by the Court.

All Designated Persons to whom Disclosure Material is disclosed in accordance with this provision

shall be subject to the terms of this Order. To the extent Disclosure Material is disclosed to any

Designated Persons, defense counsel shall first provide each Designated Person with a copy of this

Order and instruct such Designated Person(s) that they are bound by the terms of this Order.

Defense Counsel shall make reasonable efforts to maintain a record of what Disclosure Material

has been disclosed to Designated Persons pursuant to this Order.

       5. Defense counsel may show Disclosure Material to potential witnesses (“Potential

Witnesses”) during the course and for the purpose of investigation, but shall not disseminate



                                                 2
          Case 1:20-cr-00656-PAE Document 26 Filed 04/01/21 Page 3 of 4




Disclosure Material to Potential Witnesses or permit Potential Witnesses to make or retain copies

of Disclosure Material. To the extent Disclosure Material is disclosed to Potential Witnesses,

defense counsel shall first instruct each Potential Witness as to the terms of this Order and

instruct such Potential Witness(es) that they are bound by the terms of this Order. Defense

co unsel shall make reasonable efforts to maintain a record of what Disclosure Material has been

disclosed to Potential Witnesses pursuant to this Order.

       6. The defense shall not post any Disclosure Material on any Internet site or network site

to which persons other than the parties hereto have access, and shall not disclose any Disclosure

Material to the media or any third party except as set forth herein. This provision shall not prevent

the filing of Disclosure Material for purposes of any judicial proceeding.

       7. The Government may authorize, in writing, disclosure of Disclosure Material beyond

that otherwise permitted by this Order. The Government shall have sole discretion to determine

whether to authorize any such disclosure.

       8. Notwithstanding any provision to the contrary, this Order does not prevent the

disclosure of any Disclosure Material in any judicial proceeding in this action, or to any judge or

magistrate judge, for purposes of this action. All public filings shall separately comply with the

privacy protection provisions of Federal Rule of Criminal Procedure 49.1 .

       9. Except for Disclosure Material that has been made part of the record of this case, the

defense shall return to the Government, or securely destroy or delete, all Disclosure Material

within thirty (30) days of the expiration of the period for direct appeal from any verdict in the

above-captioned case; the period of direct appeal from any order dismissing any of the charges in

the above-captioned case; or the granting of any motion made on behalf of the Government

dismissing any charges in the above-captioned case, whichever date is later.7RWKHH[WHQWWKLV

SDUDJUDSK FRQIOLFWV ZLWK WKH 1< &RGH RI 3URIHVVLRQDO 5HVSRQVLELOLW\ DQGRU DWWRUQH\V¶

REOLJDWLRQVWRFOLHQWVUHJDUGLQJILOHUHWHQWLRQWKHHWKLFDOUXOHVJRYHUQ
                                                  3
          Case 1:20-cr-00656-PAE Document 26 Filed 04/01/21 Page 4 of 4




       10. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.

       11. This Order may be signed in counterparts and transmitted by facsimile and/or electronic

copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.



AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney
   Southern District of New York



By: ____________________________________                       Date: __03/30/21_________
    Mitzi Steiner / Kimberly Ravener
    Assistant United States Attorneys


MICHAEL HAGOOD


                                                                        
By: ____________________________________                        Date: ____________________
    Sylvie Levine, Esq.
    Counsel for Defendant

SO ORDERED:

Dated: New York, New York
       April 1, 2021

                                                    
                                            THE HONORABLE PAUL A. ENGELMAYER
                                                                                              ___

                                            UNITED STATES DISTRICT JUDGE
                                            SOUTHERN DISTRICT OF NEW YORK

  The Clerk of Court is requested to terminate the motion at Dkt. No. 25.

                                               4
